EXHIBIT DateNovember PARAGON SHIPPING INC. as Borrower - and - THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1 as Lenders - and - BAYERISCHE HYPO-UND VEREINSBANK AG as Agent, Arranger and as Security Trustee - and - BAYERISCHE HYPO-UND VEREINSBANK AG as Swap Bank LOAN AGREEMENT relating to a secured credit facility of up to US$100,000,000 to be secured on certain vessels WATSON FARLEY & WILLIAMS Piraeus INDEX Clause Page 1 INTERPRETATION 1 2 FACILITY 17 3 POSITION OF THE LENDERS, THE SWAP BANK AND THE MAJORITY LENDERS 17 4 DRAWDOWN 18 5 INTEREST 19 6 INTEREST PERIODS 21 7 DEFAULT INTEREST 22 8 REPAYMENT AND PREPAYMENT 23 9 CONDITIONS PRECEDENT 25 10 REPRESENTATIONS AND WARRANTIES 26 11 GENERAL UNDERTAKINGS 27 12 CORPORATE UNDERTAKINGS 31 13 INSURANCE 33 14 SHIP COVENANTS 38 15 SECURITY COVER 42 16 PAYMENTS AND CALCULATIONS 44 17 APPLICATION OF RECEIPTS 45 18 APPLICATION OF EARNINGS 46 19 EVENTS OF DEFAULT 48 20 FEES AND EXPENSES 52 21 INDEMNITIES 53 22 NO SET-OFF OR TAX DEDUCTION 55 23 ILLEGALITY, ETC 56 24 INCREASED COSTS 56 25 SET OFF 58 26 TRANSFERS AND CHANGES IN LENDING OFFICES 58 27 VARIATIONS AND WAIVERS 61 28 NOTICES 62 29 SUPPLEMENTAL 64 30 LAW AND JURISDICTION 64 SCHEDULE 1LENDERS AND COMMITMENTS 66 SCHEDULE 2DETAILS OF EXISTING SHIPS AND OWNERS 67 SCHEDULE 3DRAWDOWN NOTICE 69 SCHEDULE 4CONDITION PRECEDENT DOCUMENTS 70 SCHEDULE 6FORM OF COMPLIANCE CERTIFICATE 78 SCHEDULE 7MANDATORY COST FORMULA 79 SCHEDULE 8DESIGNATION NOTICE 81 EXECUTION PAGES 82 THIS LOAN AGREEMENT is made onNovember BETWEEN: (1) PARAGON SHIPPING INC. a corporation incorporated in the Marshall Islands whose registered office is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, The Marshall Islands MH 96960 as Borrower; (2) THE BANKS AND FINANCIAL INSTITUTIONSlisted in Schedule 1, as Lenders; (3) BAYERISCHE HYPO-UND VEREINSBANK AG acting through its office at 62, Notara Street, Piraeus, Greece, as Agent; (4) BAYERISCHE HYPO-UND VEREINSBANK AG acting through its office at 62, Notara Street, Piraeus, Greece, as Arranger; (5) BAYERISCHE HYPO-UND VEREINSBANK AG acting through its office at 62, Notara Street, Piraeus, Greece, as Security Trustee; (6) BAYERISCHE HYPO-UND VEREINSBANK AG acting through its office at Arabellastrasse 12, 81925 Munich, Germany, as Swap Bank. WHEREAS (A) The Lenders have agreed to make available to the Borrower a secured credit facility in an amount of up to US$100,000,000 to finance up to 50% of the lesser of (a) the aggregate Market Value of the Ships and (b) the aggregate purchase price of the Ships.The Borrower will on-lend the loan to the Owners to assist them in refinancing the indebtedness secured on the Existing Ships and in part-financing the purchase price of Target Ships. (B) The Swap Bank has agreed to enter into interest rate swap transactions with the Borrower from time to time to hedge the Borrower’s exposure under this Agreement to interest rate fluctuations. (C) The Lenders and the Swap Bank have agreed to share pari passu in the security to be granted to the Security Trustee pursuant to this Agreement. IT IS AGREED as follows: 1 INTERPRETATION 1.1 Definitions.Subject to Clause 1.5, in this Agreement: “Acquisition Advance” means any Advance to be made available to the Borrower in accordance with the terms of this Agreement which is to be used in financing part of the balance of the acquisition cost payable pursuant to the MOA applicable to a Target Ship on delivery of that Ship to its Owner and in the plural means all of them; “Advances” means the Existing Ships Advance and each Acquisition Advance and in the singular means any of them; “Affected Lender” has the meaning given in Clause 5.5; “Agency and Trust Deed” means the agency and trust deed executed or to be executed between the Borrower, the Lenders, the Agent, the Security Trustee, the Arranger and the Swap Bank in such form as the Lenders may approve or require; “Agent” means Bayerische Hypo-und Vereinsbank AG and any of its successors including, without limitation, any successor appointed under clause 5 of the Agency and Trust Deed; “Applicable Accounts” means, as at the date of calculation or, as the case may be, in respect of an accounting period, the annual audited consolidated accounts and financial statements of the Group or the quarterly unaudited accounts and financial statements of the Group, in each case, which the Borrower is obliged to deliver to the Agent pursuant to Clause 11.6; “Approved Broker” means each of H. Clarkson & Company Limited of London, England, Barry Rogliano Salles S.A. of Paris, France, R.S. Platou Shipbrokers A.S. of Oslo, Norway, Arrow Sale & Purchase (UK) Ltd. of London, England, Simpson Spence & Young of London, England, Fearnley AS of Oslo, Norway, Galbraith’s Limited of London, England and Gibson Shipbrokers Ltd of London, England; “Approved Flag” means the Marshall Islands flag, the Liberian Flag, the Cayman Islands flag or such other flag as the Agent may, in its sole and absolute discretion, approve as the flag on which a Ship shall be registered; “Approved Flag State” means the Marshall Islands, Liberia, the Cayman Islands or any other country in which the Agent, may in its sole and absolute discretion, approve that a Ship be registered; “Approved Manager” means, in relation to each Ship, Allseas Marine S.A. a corporation organised and existing under the laws of the Republic of Liberia, having its registered office at 80 Broad Street, Monrovia, Liberia and maintaining a ship management office at 15, Karamanli Avenue, oula, Greece or any other company which the Agent may, with the authorisation of the Majority Lenders, approve from time to time as the technical and/or commercial manager of a Ship; “Arranger” means Bayerische Hypo-und Vereinsbank AG acting through its office at 62, Notara Street, Piraeus, Greece; “Availability Period” means the period commencing on the date of this Agreement and ending on: (a) the earlier of (i) the date falling on the first anniversary of this Agreement and (ii) 30 November 2008 or such later date as the Agent may, with the authorisation of all the Lenders, agree with the Borrower; or (b) if earlier, the date on which the Total Commitments are fully borrowed, cancelled or terminated; “Borrower” means Paragon Shipping Inc., a corporation incorporated in the Marshall Islands and having its registered office at Trust Company Complex, Ajeltake Road, Ajeltake Island,
